Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 3, term “the other side” lacks antecedent basis.  Additionally, the “position” defined in the claim by “a position of an end portion of the opening that is furthest toward the other side in the first direction” is indefinite.  Since “the other side in the first direction” appears to be in the opposite direction of the first direction (opposite direction A in Applicant’s Fig.2), this would appear to be describing the bottom of the space in which the opening defines (i.e. where reference numeral 62 in Applicant’s Figure 4 is pointing).  However, Applicant’s disclosure indicates that this position might be some other position (e.g. position Q2, [0070] of the specification).  Clarification is required.  Furthermore, it is unclear what is meant by the vertex position and the other-side position being “identical” since these positions do not appear to be the exact same position in three dimensional space.
As to claims 9 and 10, term “the other side” lacks antecedent basis.  In addition, the “position” defined in the claim by “a position of an end portion of the upper edge of the standing wall portion that is furthest toward the other side in the first direction” is indefinite.  Since “the other side in the first direction” appears to be in the opposite direction of the first direction (opposite direction A in Applicant’s Fig.2) and Applicant defines an “upper” direction as being in the direction A (see paragraph [0051] of the specification), an “upper edge of the standing wall portion that is furthest toward the other side in the first direction” appears contradictory.  Furthermore, it is unclear what is meant by the vertex position and the other-side wall upper end position being “indentical” since these positions do not appear to be the exact same position in three-dimensional space.
	Dependent claims inherit those defects.

Allowable Subject Matter
Claims 1-2, 5-8, 18-20 are allowed.

Claims 3-4 and 9-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


The following is an examiner’s statement of reasons for allowance: Claim 1 has been amended to further recite that the observation window is disposed offset from the treatment-tool erecting base in a second direction that is perpendicular to the axial direction of the distal end rigid portion and perpendicular to the first direction.  This limitation, in combination with all remaining limitation of the claim, distinguishes over the prior art of record.  Since none of the prior art of record explicitly teaches or suggests, alone or in any proper combination, all elements in the combination as claimed in claim 1, claim 1 is allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed September 22, 2022 have been fully considered but they are not persuasive.
Rejections and objections from the previous Office Action that have not been repeated in this Office Action should be considered as addressed or corrected, and thus hereby withdrawn.
	The previous rejection of the claims over Kohno is hereby withdrawn in view of the amendments to claim 1.  The previous 112(b) rejections on claims 3, 9 and 10 have been maintained as set forth above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LEUBECKER whose telephone number is (571)272-4769. The examiner can normally be reached Generally, M-F, 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan T Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795